OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

           OFFICIAL BUSINESS ^ - zraggpsm* ^                       ^
           STATE ©F TEXAS :"' Si1 ^^^1 I                                  ^ PHtfiCY BOWES
           PENALTY FOR                                                           ss
                                                         0 2 1M           $> W.^©'
10/16/2014 p      USE                si                  0004279596        CCT18 2014
                                                         MAILED FROM ZIP.CODF 7P 701
BECK, CORY JOEL              Tr. Ct. No.,1
                                                                          WR-82,280-01
On this day, the application for             'nt_of Habeas Corpus has been received
and presented to the CourL cw
     ./                                          )y                Abel Acosta, Clerk
           %i>              CORY JOlEL BECK
                                                      f1845472




4;